REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of PNMAC Mortgage Opportunity Fund,LLC: In planning and performing our audit of the financial statements of PNMAC Mortgage Opportunity Fund,LLC (the “Fund”) as of and for the year ended December31, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Fund’s internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N -SAR, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.
